DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s response filed on Nov. 23, 2021 in which claim 16 was amended. Claims 9-12, 14, 21 and 23 were previously cancelled. Thus, claims 1-8, 13, 15-20, 22 and 24-26 are pending in the application. 
			
Claim Rejections - 35 USC § 101
2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

   Claims 1-8, 13, 15-20, 22 and 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent claims  13 and 17.
(Step 1: YES).
The claim 1 recites a series of steps, e.g., logging location data using a global positioning component of the user computing device while in an inactive state and transmitting the logged location data and a request for a geofence boundary to a first computing device; receiving a geofence boundary associated with a particular location from the first computing device, a location of a beacon device at the particular location, and a beacon device identifier associated with the beacon device; determining that a first location of the user computing device is located within the geofence boundary; in response to determining that the user computing device is located within the geofence boundary, transitioning the user computing device from the inactive state to a semi-active state or an active state and beginning a wireless network by scanning for wireless signals over a low energy wireless network at regular intervals of a first duration; receiving a beacon device signal comprising the beacon device identifier from the beacon device via the low energy wireless network scan at regular intervals of the first duration; in response to receiving the beacon device identifier via the low energy wireless network scan at regular intervals of the first duration, performing the low energy wireless network scan by scanning for wireless signals over the low energy wireless network at regular intervals of a second duration, wherein the second beacon device via the low energy wireless network scan at regular intervals of the second duration, that a second location of the user computing device is less than a predefined distance from the location of the beacon device; and in response to determining that the second location is less than the predefined distance from the location of the beacon device, transmitting a next in line status message comprising a user identifier associated with the user computing device to a service computing device associated with the beacon device. These limitations (with the exception of italicized limitations), under the broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Mental Processes as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper) and Certain Methods of Organizing Human Activity.  The claim recites a global positioning component, a first computing device, a beacon device, a low energy wireless network, a user computing device, and a service computing device which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, a global positioning component, a first computing device, a beacon device, a low energy wireless network, a user computing device, and a service computing device, nothing in the claim precludes the steps from being performed as Mental processes and a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers the concepts that can be performed in the human mind and covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain methods of organizing human activity” grouping of abstract ideas respectively. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a global positioning component, a first computing device, a beacon device, a low energy wireless network, a user computing device, and a service computing device result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a global positioning component, a first computing device, a beacon device, a low energy wireless network, a user computing device, and a service computing device to be generic computer elements (see Fig. 1, [0027], [0029], [0047], [0067]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a global positioning component, a first computing device, a beacon device, a low energy wireless network, a user computing device, and a service computing device are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a global positioning component, a first computing device, a beacon device, a low energy wireless network, a user computing device, and a service computing device are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 13 and 17 and hence the claims 13 and 17 are rejected on similar grounds as claim 1.
Dependent claims 2-8, 15-16, 18-20, 22 and 24-26 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claim 2, the steps, “wherein the service computing device is operable to process a request based on information associated with an account of a user identified by the user identifier”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claim 3, the steps, “wherein the service computing device transmits a request to a processor computing system for information associated with the user identifier and receives the information associated with the user identifier from the processor computing system”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 4, the steps, “determining the beacon device signal strength; and determining that the beacon device signal strength is greater than a predefined signal strength, wherein transmitting the next in line status message to the service computing device is further in response to determining that the beacon device signal strength is greater than the predefined signal strength”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claim 5, the steps, “further comprising, by the service computing device, processing a request based on information associated with the user identifier, wherein the information associated with the user identifier comprises payment account information, and wherein the request comprises a request to process a transaction using the payment account information”, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity because these steps further describe the data or information used in the underlying process.
In claim 6, the steps, “wherein the beacon device is located within a specified distance to a drive-through window at the particular location”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 7, the steps, “further comprising, by the user computing device, transitioning from an inactive or semi-active state to an active state in response to determining that the user computing device is located within the geofence boundary or in response to detecting the beacon device via the wireless network”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 8, the steps, “monitoring, by the user computing device, the location of the user computing device and the signal strength to determine that the second location of the user computing device is within the geofence boundary and is less than a predefined distance from the location of the beacon device”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 15, the steps, “wherein the next in line request comprises a request to process a transaction using user payment account information”, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity because these steps further describe the data or information used in the underlying process.
In claim 16, the steps, “wherein the particular location comprises a drive-through window at a service provider location”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claim 18, the steps, “wherein the one or more processors are further configured to execute instructions stored on the one or more storage devices to cause the system to broadcast, via a beacon device, the beacon device signal at the service a service provider location”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claim 19, the steps, “transmit, to the service computing device, a request for user account processing data associated with a user account and an account  identifier; receive, from the service computing device, multiple user account processing data; display, via a user interface, the multiple user account processing data; and receive, via the user interface, a selection of a particular user account processing data from the multiple user account processing data, wherein the selected particular user account processing data is transmitted to the service computing device along with the user a user identity and wherein the service computing device processes the processing request further using the selected particular user account processing data”, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity because these steps further describe the data or information used in the underlying process.
In claim 20, the steps, “wherein the one or more processors are further configured to execute instructions stored on the one or more storage devices to cause the system to: display, via a user interface, a request to confirm user identity; and receive, via the user interface, an input of a selection of a confirmation of user identity, wherein the processing request is transmitted in response to receiving the input of the selection of the confirmation of user identity”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 22, 24 and 25, the steps, “wherein the one or more processors execute instructions stored on the one or more storage devices to cause the system to, in response to receiving the beacon device identifier, transition, by the user computing device, from the semi-active state or the inactive state to an active state in which the user computing device scans for wireless signals over the wireless network at regular intervals of the second duration”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claim 26, the steps, “transitioning the user computing device from the inactive state to a semi-active state or an active state comprises transitioning the user computing device from the inactive state to the semi- active state in which the wireless network scan is performed by scanning, by the user computing device, for wireless signals over the wireless network at regular intervals of the first duration; and the method further comprises in response to receiving the beacon device identifier via the wireless network scan at regular intervals of the first duration, transitioning the user computing device from the semi-active state to the active state in which the wireless network scan is performed by scanning for wireless signals over the wireless network at regular intervals of the second duration”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.
Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8, 13, 15-20, 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Theobald, U.S. Patent Application Publication Number 2015/0379650 A1 in view of Huang et al., U.S. Patent Application Publication Number 2012/0309376 A1 in view of Mayor, et al., U.S. Patent Application Publication Number 2015/0181384 A1 and further in view of Dubuque, Patent Application Publication Number WO 2016/033468 A1.
Regarding Claim 1,     
Theobald teaches a computer-implemented method to identify positions in line of user computing devices based on location data and beacon device signal strength, comprising:
in response to determining that the user computing device is located within the geofence boundary, transitioning the user computing device from the inactive state to a semi-active state or an active state and beginning a wireless network by scanning for wireless signals over a low energy wireless network at regular intervals of a first duration (See at least [0012-0013], “When the device detects the signal and verifies the one or more identifiers, both the device and the beacon may ramp up in power and establish a connection. Once the merchant has established at least one wireless beacon at the drive through, the wireless beacon(s) may connect to the user's device when the device is in proximity to the wireless beacon(s). For example, a wireless beacon may broadcast the identifier that initiates a check-in within an area around the wireless beacon.”  The user’s device ramping up in power can be interpreted as the user computing device transitioning from the inactive state to a semi-active or an active state);
receiving a beacon device signal comprising the beacon device identifier from the beacon device via the low energy wireless network scan at regular intervals of the first duration (See at least [0010-0013], “The beacons may employ Bluetooth Low Energy (BLE), LTE Direct, or another communication protocol to emit a communication signal receivable by the user's device. The communication may include an identifier for the beacon, the user, the merchant, and/or a payment provider”);
in response to receiving the beacon device identifier via the low energy wireless network scan at regular intervals of the first duration, performing the low energy wireless network scan by scanning for wireless signals over the wireless network at regular intervals of a second duration (See at least [0010-0016], [0024]);
determining based on a beacon device signal strength received from the beacon device via the low energy wireless network scan at regular intervals of the second duration that a second location of the user computing device is less than a predefined distance from the location of the beacon device (See at least [0011-0016], [0024], “if a vehicle has more than one user, each having their own device, means that each device would have their own location. The device of the first user serves as the first location and the device of the second user serves as the second location. Wireless beacon 144 being range limited using the signal strength of wireless beacon 144, which may be adjusted as merchant 104 detects a size of the vehicle that device 110 is located in. Based on the proximity for connection to wireless beacon 144, check-in application 112 may transmit information to wireless beacon 144 when user 102 is nearby wireless beacon 144, enabling merchant device 150 to determine that user 102 is located in proximity to wireless beacon 144 (i.e, a second location of the user computing device is within the geofence boundary and is less than a predefined distance from the location of the beacon device based on a beacon signal strength of the beacon device);
However, Theobald does not explicitly teach,
logging location data using a global positioning component of the user computing device while in an inactive state and transmitting the logged location data and a request for a geofence boundary to a first computing device;
receiving a geofence boundary associated with a particular location from the first computing device, a location of a beacon device at the particular location, and a beacon device identifier associated with the beacon device ; 
determining that a first location of the user computing device is located within the geofence boundary ; 
in response to receiving the beacon device identifier via the low energy wireless network scan at regular intervals of the first duration, performing the low energy wireless network scan by scanning for wireless signals over the wireless network at regular intervals of a second duration, wherein the second duration is shorter than the first duration;
in response to determining that the second location is less than the predefined distance from the location of the beacon device, transmitting a next in line status message comprising a user identifier associated with the user computing device to a service computing device associated with the beacon device.
Huang, however, teaches,
logging location data using a global positioning component of the user computing device while in an inactive state and transmitting the logged location data and a request for a geofence boundary to a first computing device (See at least [0075-0076], [0078], “the location-based decision logic 124 can store parameters defining the boundaries of a geofence, and based on the current location of the mobile device, the location-based decision logic 124 can determine whether the mobile device 100 has crossed the boundaries of the geofence since the time a previous GPS location fix was obtained. For example, the decision logic 124 can generate a communication signal to the application subsystem 104 and wake up the application subsystem 104 from its dormant state, and launch a traffic alert application installed in the application operating system 136 of the application subsystem 104”);
in response to receiving the beacon device identifier via the low energy wireless network scan at regular intervals of the first duration, performing the low energy wireless network scan by scanning for wireless signals over the wireless network at regular intervals of a second duration (already taught by Theobald), wherein the second duration is shorter than the first duration (See at least [0153]), two durations with varying time frames);
	Both Theobald and Huang are in the same technical field of to identify user computing device locations based on location data and beacon signal strength. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Theobald to incorporate the disclosure of Huang.  The motivation for modifying the disclosure of Theobald would have been to reduce power consumption. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Theobald and Huang do not explicitly teach,
receiving a geofence boundary associated with a particular location from the first computing device, a location of a beacon device at the particular location, and a beacon device identifier associated with the beacon device ; 
determining that a first location of the user computing device is located within the geofence boundary ; 
in response to determining that the second location is less than the predefined distance from the location of the beacon device, transmitting, by the user computing device, a next in line status message indicating the location of the user computer device and a user identifier associated with the user computing device to a computing device associated with the beacon device.
Mayor, however, teaches,
receiving a geofence boundary associated with a particular location from the first computing device, a location of a beacon device at the particular location, and a beacon device identifier associated with the beacon device (See at least [0019-0020], “if server 102 determines that end user device 108 has entered a geofence associated with a beacon identifier, the server 102 can send content (e.g., advertising) associated with the geofence to end user device 108. If server 102 estimates a precise location of the end user device 108, then server 102 can transmit the estimated location to the end user device 108”); 
determining that a first location of the user computing device is located within the geofence boundary (See at least [0019-0020], geofence boundary);
	 Theobald, Huang and Mayor are in the same technical field of identifying user computing device locations based on location data and beacon signal strength. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Theobald and Huang to incorporate the disclosure of Mayor.  The motivation for modifying the disclosure of Theobald and Huang would have been to perform trilateration using the known locations of the identified beacons and the distances between the end user device and each beacon to estimate a precise location of the end user device as illustrated by Mayor ([0019]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Theobald, Huang and Mayor do not explicitly teach,
in response to determining that the second location is less than the predefined distance from the location of the beacon device, transmitting, by the user computing device, a next in line status message indicating the location of the user computer device and a user identifier associated with the user computing device to a computing device associated with the beacon device.
Dubuque, however, teaches,
in response to determining that the second location is less than the predefined distance from the location of the beacon device, transmitting, by the user computing device, a next in line status message indicating the location of the user computer device and a user identifier associated with the user computing device to a computing device associated with the beacon device (See at least [0063-0065], wireless beacon on a subway line indicating that a user is likely traveling to a subsequent stop on the line is equivalent to a next in line status message indicating the location of the user computer device).
	Theobald, Huang, Mayor and Dubuque are in the same technical field of identifying user computing device locations based on location data and beacon signal strength. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Theobald, Huang and Mayor to incorporate the disclosure of Dubuque.  The motivation for modifying the disclosure of Theobald, Huang and Mayor would have been to determine whether the user computing device arrives at a certain location, in particular a next in line point as illustrated by Dubuque. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 2,
Theobald teaches,
wherein the service computing device is operable to process a request based on information associated with an account of a user identified by the user identifier ([0035]).
Regarding Claim 3,
Theobald teaches,
wherein the service computing device transmits a request to a processor computing system for information associated with the user identifier and receives the information associated with the user identifier from the processor computing system ([0055]). 
Regarding Claim 4,
The combination of Theobald, Huang, Mayor and Dubuque teach the method of claim 1, 
In addition, Mayor teaches,
determining the beacon device signal strength ([0017]). 
determining that the beacon device signal strength is greater than a predefined signal strength, wherein transmitting the next in line status message to the service computing device is further in response to determining that the beacon device signal strength is greater than the predefined signal strength ([0027-0035], “when the received signal strength is greater than some threshold value”). 
Regarding Claim 5,
Theobald teaches,
processing, by the computing device associated with the beacon device, a request based on information associated with the user identifier ([0017], [0035]).
wherein the information associated with the user identifier comprises payment account information ([0017], [0029], [0035]).
wherein the request comprises a request to process a transaction using the payment account information ([0016-0017], [0032-0033]).
Regarding Claim 6,
Theobald teaches,
wherein the beacon device is located in proximity to a drive-through window at the particular location ([0053]). 
Regarding Claim 7,
Theobald teaches,
wherein the user computing device transitions from an inactive or semi-active state to an active state in response to determining that the user computing device is located within the geofence boundary or in response to detecting the beacon device via the wireless network ([0024]). 
Regarding Claim 8,
Theobald teaches,
wherein, for determining that a second location of the user computing device is within the geofence boundary and is less than a predefined distance from the location of the beacon device, the user computing device monitors the location of the user computing device and the beacon signal strength ([0011-0016], [0024]). 
Regarding Claims 13 and 17,
Independent claims 13 and 17 are substantially similar to independent claim 1, and hence rejected on similar grounds. In addition, claim 13 also recites a non-transitory computer-readable storage medium and claim 17 recites one or more storage devices and one or more processors which are both inherent in the disclosure of Theobald. 
Regarding Claims 15,
Theobald teaches,
wherein the next in line request comprises a request to process a transaction using  user payment account information ([0016-0017], [0029], [0032-0033], [0035]).
Regarding Claim 16,
Theobald teaches,
wherein the particular location comprises a drive- through window at the service provider location ([0053]).
Regarding Claim 18,
The combination of Theobald, Huang, Mayor and Dubuque teach the system of claim 17, 
In addition, Mayor teaches,
wherein the one or more processors are further configured to execute instructions stored on the one or more storage devices to cause the system to broadcast, via a beacon device, the beacon device signal at a service provider location ([0026]).
Regarding Claim 19,
Theobald teaches,
transmit, to the service computing device, a request for user account processing data associated with a user account and an account  identifier ([0035]); 
receive, from the service computing device, multiple user account processing data ([0057], [0067]); 
display via a user interface, the multiple user account processing data ([0039-0044]); 
receive, via the user interface, a selection of a particular user account processing data from the multiple user account processing data, wherein the selected particular user account processing data is transmitted to the service computing device along with the user a user identity and wherein the service computing device processes the processing request further using the selected particular user account processing data ([0028-0030], [0032], [0063-0067], [0070-0075]); 
Regarding Claim 20,
Theobald teaches,
wherein the one or more processors are further configured to execute computer-executable program instructions stored on the one or more storage devices to cause the system to: display, via a user interface, a request to confirm user identity ([0070-0075]).
receive, via a user interface, an input of a selection of a confirmation of user identity wherein the request is transmitted in response to receiving the input of the selection of the confirmation of user identity ([0028-0030], [0032], [0063-0065]). 
Regarding Claim 22,
Theobald teaches,
wherein the one or more processors execute instructions stored on the one or more storage devices to cause the system to, in response to receiving the beacon device identifier, transition, by the user computing device, from a semi-active state or an inactive state to an active state in which the user computing device scans for wireless signals over the wireless network at regular intervals of the second duration (See at least [0011-0016], [0024]);
Regarding Claims 24 and 25,
Claims 24 and 25 are substantially similar to claim 22, and hence rejected on similar grounds.
Regarding Claim 26,
Theobald teaches,
wherein: transitioning the user computing device from the inactive state to a semi-active state or an active state comprises transitioning the user computing device from the inactive state to the semi- active state in which the wireless network scan is performed by scanning, by the user computing device, for wireless signals over the wireless network at regular intervals of the first duration (See at least [0011-0016], [0024]);
the method further comprises in response to receiving the beacon device identifier via the wireless network scan at regular intervals of the first duration, transitioning the user computing device from the semi-active state to the active state in which the wireless network scan is performed by scanning for wireless signals over the wireless network at regular intervals of the second duration (See at least [0011-0016], [0024]). 
				      Response to Arguments 
6.	Applicant's arguments filed Nov. 23, 2021 have been fully considered but they are not persuasive due to the following reasons:
7.	With respect to the rejection of all claims under 35 U.S.C. 101, Step 2A, Prong 2, Applicant states that (on pages 9-11), “the claim integrates the abstract idea into a practical application.”
	Examiner respectfully disagrees. Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met.  The various limitations of claim 1 are either abstract in nature or amount to insignificant extra-solution activity. The 35 U.S.C. 101 rejection presented above clearly identifies various limitations which amount to insignificantly extra-solution activity and have been determined that the mere collection or receipt of data over a network is a well-understood, routine, and conventional function of a computer when it is claimed in a merely generic manner. The advantages over conventional systems are directed towards improving the abstract idea. The improvements discussed in the claim 1 are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea. The limitations of the claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The additional elements of a global positioning component, a first computing device, a beacon device, a low energy wireless network, a user computing device, and a service computing device  result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a global positioning component, a first computing device, a beacon device, a low energy wireless network, a user computing device, and a service computing device to be generic computer elements (see Fig. 1, [0027], [0029], [0047], [0067]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. 
8.	Applicant further argues that (page 12), “it is believed that claim 1 is similar to Example 40 from the Eligibility Guidance issued in January 2019.”
	 The Examiner does not see the parallel between claim 1 of the instant application and claim 1 of Example 40. Claim 1 of Example 40 is found to integrate the abstract idea into a practical application because: “The claim recites the combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold. Although each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data. Specifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring. The claim as a whole integrates the mental process into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).” (Subject Matter Eligibility Examples: Abstract Ideas, page 11). Examiner does not see the parallel between applicant’s claims and that of claim 1 of Example 40. Applicant’s claims are directed to the method for identifying positions in line of user computing devices based on location data. It is clear that there is no similarity between claim 1 of Example 40 and the applicant’s claims. For instance, the applicant’s claims are not directed to any particular improvement in collecting traffic data, and they do not result in improved network monitoring. Hence, applicant’s arguments referencing claim 1 of Example 40 are not persuasive.
9.	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2B (page 13), Applicant states that, “claim 1 recites an inventive concept that amounts to significantly more than any alleged abstract idea.”
	Examiner notes that one of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The additional elements in the claims are the a global positioning component, a first computing device, a beacon device, a low energy wireless network, a user computing device, and a service computing device. As per the rejection above, the specification describes the additional elements of a global positioning component, a first computing device, a beacon device, a low energy wireless network, a user computing device, and a service computing device to be generic computer elements (see Fig. 1, [0027], [0029], [0047], [0067]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, the claims do not recite significantly more than an abstract idea.  
For these reasons and those discussed in the rejection, the rejections under 35 U.S.C. 101 are maintained. 

10.	Applicant’s arguments regarding the 35 USC 103 rejection of record (Remarks, pages 14-16) are acknowledged, however they are not persuasive. 
Applicant argues that (on page 16), “Theobald in view of Huang would not provide "in response to receiving the beacon device identifier via the low energy wireless network scan at regular intervals of the first duration, performing the low energy wireless network scan by scanning for wireless signals over the low energy wireless network at regular intervals of a second duration, wherein the second duration is shorter than the first duration, as claimed.”
          Examiner respectfully disagrees and notes that the combination of Theobald and Huang teaches the above limitation as claimed in claim 1 as explained in the above office action. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The cited paragraph [0153] of Huang teaches two durations with varying time frames. One of ordinary skill in the art would know that one duration has to be shorter than the other if there are two durations with varying time frames. Theobald teaches scanning intervals in paragraphs [0011-0016] and [0024] as cited in the above office action. Thus, the combination of Theobald and Huang teaches the above limitation as claimed. 
	Thus, the applicant’s arguments are not persuasive.
                                      Prior Art made of Record
11.     The following prior art made of record and not relied upon is considered pertinent: 
         Gordon et al. (U.S. 2018/0032997 A1) discloses a system for determining whether to prompt an action by a platform in connection with a mobile device.
	Conclusion	
12.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /B.D.S./Examiner, Art Unit 3693                                                                                                                                                         January 22, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
January 24, 2022